


110 HR 3554 IH: New IDEA (Illegal Deduction

U.S. House of Representatives
2007-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3554
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2007
			Mr. King of Iowa (for
			 himself, Mr. Brady of Texas,
			 Mr. Goode,
			 Ms. Foxx, Mrs. Myrick, Mr.
			 Franks of Arizona, Mr.
			 Salazar, Mr. Carter,
			 Mr. Bilbray,
			 Mr. Walberg,
			 Mr. Price of Georgia,
			 Mr. Akin, Mr. Doolittle, Mr.
			 Shadegg, Mr. Feeney,
			 Mr. Burton of Indiana,
			 Mr. Gingrey,
			 Mr. Kingston, and
			 Mr. Neugebauer) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  that wages paid to unauthorized aliens may not be deducted from gross income,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New IDEA (Illegal Deduction
			 Elimination Act).
		2.Clarification
			 that wages paid to unauthorized aliens may not be deducted from gross
			 income
			(a)In
			 generalSubsection (c) of section 162 of the Internal Revenue
			 Code of 1986 (relating to illegal bribes, kickbacks, and other payments) is
			 amended by adding at the end the following new paragraph:
				
					(4)Wages paid to or
				on behalf of unauthorized aliens
						(A)In
				generalNo deduction shall be allowed under subsection (a) for
				any wage paid to or on behalf of an unauthorized alien, as defined under
				section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C.
				1324a(h)(3)).
						(B)WagesFor
				the purposes of this paragraph, the term wages means all
				remuneration for employment, including the cash value of all remuneration
				(including benefits) paid in any medium other than cash.
						(C)Safe
				HarborIf a person or other
				entity is participating in the basic pilot program described in section 403 of
				the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
				U.S.C. 1324a note) and obtains confirmation of identity and employment
				eligibility in compliance with the terms and conditions of the program with
				respect to the hiring (or recruitment or referral) of an employee, subparagraph
				(A) shall not apply with respect to wages paid to such
				employee.
						.
			(b)6-year
			 limitation on assessment and collectionSubsection (c) of section
			 6501 of such Code (relating to exceptions) is amended by adding at the end the
			 following new paragraph:
				
					(11)Deduction
				claimed for wages paid to unauthorized aliensIn the case of a
				return of tax on which a deduction is shown in violation of section 162(c)(4),
				any tax under chapter 1 may be assessed, or a proceeding in court for the
				collection of such tax may be begun without assessment, at any time within 6
				years after the return was
				filed.
					.
			(c)Use of
			 documentation for enforcement purposesSection 274A of the Immigration and
			 Nationality Act (8 U.S.C. 1324a) is amended—
				(1)in subparagraph
			 (b)(5), by inserting , section 162(c)(4) of the Internal Revenue Code of
			 1986, after enforcement of this Act;
				(2)in
			 subparagraph (d)(2)(F), by inserting , section 162(c)(4) of the Internal
			 Revenue Code of 1986, after enforcement of this Act; and
				(3)in subparagraph
			 (d)(2)(G), by inserting section 162(c)(4) of the Internal Revenue Code
			 of 1986 or after or enforcement of.
				(d)Availability of
			 informationThe Commissioner of Social Security shall make
			 available to the Commissioner of Internal Revenue any information related to
			 the investigation and enforcement of section 162(c)(4) of the Internal Revenue
			 Code of 1986, including any no-match letter and any information in the earnings
			 suspense file.
			(e)Effective
			 date
				(1)Except as provided
			 in paragraph (2), this Act and the amendments made by this Act shall take
			 effect on the date of the enactment of this Act.
				(2)The amendments
			 made by subsections (a) and (b) shall apply to taxable years beginning after
			 December 31, 2007.
				
